O’Gorman, J.
In December, 1898, the defendant, as owner, sold to the Evangelical Lutheran Church, a piece of land in the city of New York, and this action is brought by the plaintiff, a real estate broker, to obtain commission on such sale. The only conversation between the plaintiff and the defendant occurred in *749September, 1897, when the plaintiff made some inquiries respecting a plot of land embracing the lots in question. About that time she had a conversation with the pastor of the church regarding the contemplated purchase by the .church'. Subsequently, in June, 1898, one Zollikofer, the treasurer of the church, wrote to the plaintiff, asking the price of the two lots which were thereafter purchased by the church. Plaintiff thereupon visited the defendant’s office and obtained the desired information from one of the defendant’s clerks, and communicated it to Mr. Zollikofer. Nothing further seems to have been done by the plaintiff. Other brokers interested in the sale of the property who also called it to the attention of the treasurer of the church, negotiated the sale, which was closed on December 15, 1898. It is uncontradicted that the sale, as finally concluded, was after the completion of the negotiations conducted by these other brokers to whom the defendant paid the usual commissions. Even if it should be assumed that the plaintiff was the first broker to call the attention of the purchaser to this identical piece of property, that circumstance in itself would not make the defendant liable in this action. The plaintiff’s right to compensation was dependent upon the performance of her obligation to bring the buyer and the seller to an agreement. This she did not do, and made no effort to accomplish. There is no evidence in this case to sustain the contention that the sale as finally consummated was induced by this plaintiff. The judgment in her favor, being without evidence to support it, must be reversed. • «
Beeicmah, P. J., and Giegerich, J., concur.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.